In his motion for rehearing the representative of the state calls our attention to statements in our *Page 585 
original opinion which resulted from a misconception of the facts leading us to say that some girls came to the appellant's house with the sons of appellant. The officer testified that about the time the search was over the two daughters of Mr. and Mrs. Shelby came in. The original opinion has been corrected in the particular mentioned.
In passing upon the question of the sufficiency of the evidence to support the conviction, other cases are of little aid as the facts in different cases are so variant. In some respects, however, the present case is like Curry v. State,102 Tex. Crim. 572, 278 S.W. 855, and Wooldridge v. State, 121 Tex.Crim. Rep., 51 S.W.2d 727, and the principle involved is precisely the same. We think proper application of such principle was made in disposing of the case originally.
The motion is overruled.
Overruled.